Name: Commission Regulation (EEC) No 868/86 of 25 March 1986 derogating from Regulation (EEC) No 470/67 as regards the minimum quantity to be offered when paddy rice is taken over by the Spanish intervention agency
 Type: Regulation
 Subject Matter: Europe;  plant product
 Date Published: nan

 26. 3 . 86 Official Journal of the European Communities No L 81 /9 COMMISSION REGULATION (EEC) No 868/86 of 25 March 1986 derogating from Regulation (EEC) No 470/67 as regards the minimum quantity to be offered when paddy rice is taken over by the Spanish intervention agency within the meaning of Article 90 of the Act Accession should be adopted to provide for gradual introduction of the Community rules, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 thereof, Whereas Commission Regulation (EEC) No 470/67 (3), as last amended by Regulation (EEC) No 3461 /80 (4), lays down that the minimum quantity of paddy rice eligible for intervention is 20 tonnes ; whereas that quantity takes into account the fact that intervention prices are fixed at the wholesale stage ; Whereas under the intervention arrangements in force in Spain before accession there was no minimum quantity ; whereas the Spanish Government is in the process of encouraging better organization of the rice market at producer level ; whereas the changeover from the national arrangements to those resulting from the application of the common organization of the market may lead to certain difficulties in particular in the case of small-scale Spanish growers ; whereas, in order to allow growers to introduce structural improvements a transitional measure HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 of Regulation (EEC) No 470/67 the minimum quantity of paddy rice which may be offered into intervention in Spain shall be : 10 tonnes, in uniform lots, for the period from 1 March 1986 to the end of the 1985/86 marketing year 15 tonnes during the 1986/87 marketing year. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with affect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 166, 25 . 6 . 1976, p. 1 . I1) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 204, 24. 8 . 1967, p. 8 . (4) OJ No L 363, 31 . 12 . 1980 , p. 7 .